Citation Nr: 0800736	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-03 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Outpatient Clinic in Columbus, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred for the period January 24, 2004, to 
January 29, 2004, at Riverside Methodist Hospital.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his fiancée, and his son 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 2004 decision of the Department 
of Veterans Affairs Outpatient Clinic (VAOPC) in Columbus, 
Ohio.  In August 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

During the above-noted hearing, the veteran testified that as 
a result of his medical emergency on January 24, 2004, he was 
also financially liable for emergency transportation costs 
and for treatment he received at Southeastern Ohio Regional 
Medical Center.  The Board infers from the veteran's 
testimony an additional claim for payment or reimbursement 
for unauthorized medical expenses incurred for emergency 
transportation costs and for treatment received at 
Southeastern Ohio Regional Medical Center.  As these issues 
have not been considered by the Columbus VAOPC they are not 
before the Board.  Hence, they are referred to the 
originating agency for consideration.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Here, the record does not include any correspondence from the 
Columbus VAOPC specifically addressing the VCAA notice and 
duty-to-assist provisions as they pertain to the claim 
currently on appeal.  The Board is aware that in a December 
2004 letter, the originating agency provided the veteran with 
the provisions enumerated in 38 C.F.R. § 17.120 (2007), one 
of the relevant regulations governing the veteran's claim.  
Furthermore, medical records from both Southeastern Ohio 
Regional Medical Center (SEORMC) and Riverside Methodist 
Hospital have been associated with the claims file.  
Nonetheless, due process considerations compel the conclusion 
that the veteran be provided with notice in accordance with 
the VCAA prior to appellate review of his claim.  

Thus, the Board finds that action is required to satisfy the 
notification requirements of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice letter to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the Columbus VAOPC should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Turning to the substantive issue, VA may pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof for an adjudicated service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability; and (3) VA or other Federal medical 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be 
met before payment may be authorized. 

The Board also notes that claims for payment of the costs of 
emergency hospital care or medical services not previously 
authorized will not be approved for any period beyond the 
date on which the medical emergency ended.  An emergency 
shall be deemed to have ended at the point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability.  38 C.F.R. § 17.121 (2007).

A review of the record reflects that in a December 2004 
letter, the Columbus VAOPC notified the veteran that his 
claim for reimbursement for unauthorized medical expenses 
incurred in January 2004 at Riverside Methodist Hospital had 
been denied.  The veteran was informed that a Physician's 
Review Board had determined that the veteran could have been 
transferred to a VA medical facility after his treatment at 
SEORMC.  In this regard, a January 2004 SEORMC hospital 
summary notes that the veteran had requested transfer to 
Riverside Methodist Hospital.  The discharge summary also 
notes that immediately prior to his transfer, via Med Flight, 
to Riverside Methodist Hospital, the veteran's medical 
condition was reported as being stable.  The veteran was not 
found to have any recurring arrhythmias, chest pain, 
shortness of breath, or other new symptoms.  

The Board notes that in its finding that the veteran could 
have been transferred to a VA medical facility after his 
treatment at SEORMC, the Columbus VAOPC did not provide the 
basis for its decision that it was feasible for the veteran 
to have been transferred to a VA medical facility as 
contrasted to Riverside Methodist Hospital and why such 
transfer would not have been unreasonable or impractical.  
Thus, any readjudication of the veteran's claim by the 
Columbus VAOPC should include a discussion of the veteran's 
medical condition at the time of his transfer from SEORMC and 
those VA medical facilities that were available to treat the 
veteran in light of his medical condition.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the Columbus 
VAOPC of the responsibility to ensure full compliance 
therewith. Hence, in addition to the actions requested above, 
the Columbus VAOPC should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In light of the foregoing, this matter is REMANDED for the 
following action:

1.  The Columbus VAOPC should review the 
claims file and ensure that all 
notification (in particular, 
correspondence specifically addressing 
the VCAA notice and duty-to-assist 
provisions) and development procedures 
per the statutory provisions at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.

2.  Following the development above, the 
Columbus VAOPC should readjudicate the 
veteran's claim on appeal, in light of 
all pertinent evidence (to include the 
veteran's August 2007 hearing testimony) 
and legal authority (specifically, 38 
U.S.C.A. §1728 (West 2002), as well as 38 
C.F.R. §17.120 (2007)).  

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with an SSOC (to include 
citation to all pertinent legal 
authority).  In the SSOC the Columbus 
VAOPC must discuss why it was feasible 
for the veteran to be transferred from 
Southeastern Ohio Regional Medical Center 
to a VA medical facility (as contrasted 
to Riverside Methodist Hospital), and why 
such transfer would not have been 
unreasonable or impractical.  In doing 
so, the Columbus VAOPC's discussion 
should address the veteran's medical 
condition at the time of his transfer 
from Southeastern Ohio Regional Medical 
Center and those VA medical facilities 
that were available on January 24, 2004, 
to treat the veteran in light of his 
specific medical condition.  

4.  Following the issuance of the SSOC, 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the Columbus VAOPC.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

